Citation Nr: 0603441	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  02-15 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to the assignment of a higher initial 
disability rating for service-connected bilateral plantar 
fasciitis, currently rated as 10 percent disabling.

2.  Entitlement to the assignment of a higher initial 
disability rating for service-connected left knee tendonitis, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active duty service from January 1994 to 
January 1998.

This case comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2002 rating decision rendered 
by the Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, rendered the following decision:  awarded service 
connection for bilateral plantar fasciitis, assigning a 10 
percent disability rating and rated by analogy as anterior 
metatarsalgia (Morton's Disease); and awarded service 
connection left knee tendonitis, assigning a 10 percent 
disability rating.

The veteran appeared and testified before the undersigned 
Veterans Law Judge at a May 2003 hearing held in Los Angeles, 
California.  A transcript of the hearing is associated with 
the claims file.  

This matter was previously before the Board in December 2003, 
at which time the case was remanded for additional 
development.  The case has since been returned to the Board 
for appellate review.  

The Board notes that during the pendancy of this appeal while 
it was on remand, the RO granted service connection for 
status post left great toe avulsion with onychomycosis and 
recurrent toenail loss.  As this issue is resolved as a full 
grant of benefits requested by the appellant, it is moot and 
no longer on appeal before the Board.  




The Board also notes that while the issue on appeal has been 
characterized by the RO as a single 10 percent disability 
rating for bilateral plantar fasciitis, for the reasons set 
forth below, the decision below addresses this as two issues: 
right foot plantar fasciitis and left foot plantar fasciitis.  


FINDINGS OF FACT

1.  The evidence of record shows that the veteran's service-
connected plantar fasciitis of the right foot, which is 
manifested by pain and tenderness, is productive of moderate 
foot injury.  

2.  The evidence of record shows that the veteran's service-
connected plantar fasciitis of the left foot, which is 
manifested by pain and tenderness, is productive of moderate 
foot injury.

3.  The evidence of record shows that the veteran's left knee 
tendonitis is productive of no more than symptoms of pain, 
mild tenderness and swelling, and noncompensable limitation 
of motion to 120 degrees of flexion.  


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a 10 percent 
disability rating for service-connected plantar fasciitis of 
the right foot have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5284 (2005).

2.  The schedular criteria for entitlement to a 10 percent 
disability rating for service-connected plantar fasciitis of 
the left foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic 
Code 5284 (2005).


3.  The schedular criteria for a disability rating in excess 
of 10 percent for service-connected left knee tendonitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5024 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the severity of his service-
connected bilateral plantar fasciitis and left knee 
tendonitis are greater than the assigned disability rating 
reflects.  Each of these disabilities is currently rated as 
10 percent disabling.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In addition, the evaluation of the same disability 
under various diagnoses and the evaluation of the same 
manifestations under different diagnoses, are to be avoided.  
38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In regard to the 
claims on appeal, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a distinction must 
be made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  The 
claims on appeal in this case were placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
the original rating.  Thus, the Board characterized the 
rating issues on appeal as claims for higher initial ratings.  
Consideration must be given to whether a higher rating is 
warranted for any period of time from the effective date of 
the award - a practice know as "staged ratings."  
Fenderson, supra.  Under the circumstances of this case, the 
Board must evaluate the veteran's service-connected bilateral 
plantar fasciitis and left knee disability claims from the 
date they became effective. 

In considering this appeal, the Board notes that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 requires consideration of functional loss due 
to pain and weakness, causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Turning to the medical evidence, the service medical records 
(SMRs) note problems with the left knee and feet.  In 
specific regard to the feet, the veteran was assessed or 
diagnosed with bilateral plantar fasciitis several times.  
While a July 1994 clinical record notes that the veteran had 
mild pes cavus, there has been no such diagnosis ever since.

A January 2002 VA examination report recounts the veteran's 
history and complaints.  On physical examination, the 
veteran's gait and posture were normal.  There was no 
evidence of high arch, claw foot, or hallux valgus 
deformities.  There was evidence of mild tenderness in both 
plantar fasciae.  There was no evidence of abnormal weight 
bearing signs.  Range of motion of the feet was as follows:  
dorsiflexion to 20 degrees without pain; and plantar flexion 
to 45 degrees without pain.  Concerning the left knee, there 
was mild left knee tenderness to palpation of the prepatellar 
tendons and mild swelling, but there was no evidence of heat, 
redness, effusion, drainage, abnormal movement, instability, 
or weakness.  Range of motion of the knee was as follows:  
flexion to 140 degrees without pain; and extension to 0 
degrees without pain.  X-rays of the feet and left knee were 
reported to show that no abnormality.  The diagnoses were 
bilateral plantar fasciitis, and left knee tendonitis.  In 
regard to the veteran's left knee tendonitis, the examiner 
recommended that the veteran avoid frequent kneeling.  
Concerning the bilateral plantar fasciitis, the examiner 
recommended that the veteran avoid jumping, stepping, and 
walking on uneven ground.

A March 2003 private medical record from the Newport 
Orthopedic Institute noted the veteran's complaints of 
burning pain on the bottom of both feet.  There was full 
range of motion of the left knee, with no instability and a 
negative anterior drawer sign.  

A June 2003 private examination report from the Newport 
Orthopedic Institute provides a recitation of the veteran's 
history and complaints, in particular noting the veteran's 
complaints of pain in the forefeet.  Examination revealed no 
atrophy or edema of the feet.  However, upon testing, the 
veteran had a lot of difficulty activating the foot muscles, 
and he had a little bit of hammertoe appearance.  
Electromyelogram (EMG) and nerve conduction study (NCS) did 
not reveal any significant symptomatology.  The assessment 
was bilateral foot pain and cramping, with a clear mechanical 
deficiency; the deficiency did not appear neurologic.  

A July 2004 VA examination report recited the relevant 
medical history and the veteran's complaints.  The veteran 
was observed to walk without a limp.  There was no swelling 
or tenderness of the feet or left knee.  There was no 
instability of the left knee and left knee flexion was to 120 
degrees.  Range of motion of the toes were normal.  Vibration 
and pain sensation were minimally decreased over both feet.  
The assessment was as follows: subjective symptoms of pain in 
the left knee and feet; history of plantar fasciitis, using 
sole inserts, aggravated by prolonged standing.  A 
contemporaneous radiology report found the feet to be within 
normal limits.  

An August 2004 electromyelogram (EMG) and nerve conduction 
study (NCS) were normal.  

A February 2005 addendum provided a review of the records.  
The examiner stated that based on the findings of the 
physical examination, radiology examination, and nerve 
studies, that the veteran only has minimal functional 
impairment.  The examiner commented that the veteran's 
subjective complaints of pain in the left knee and feet on 
prolonged standing and climbing ladders appear to be out of 
proportion with objective findings.

I.  Higher Rating for Bilateral Plantar Fasciitis

In his written statements and hearing testimony, the veteran 
asserts that that he has a lot of pain at work because he is 
always climbing ladders, that he has trouble sleeping at 
night because of the pain, and he gets cramps and constant 
swelling in the arches of his feet.  

In accordance with the February 2002 rating decision, the RO 
assigned a single 10 percent disability rating for bilateral 
plantar fasciitis, rating by analogy to 38 C.F.R. § 4.71a, 
Diagnostic code 5279, which provides for a maximum 10 percent 
disability rating for anterior metatarsalgia (Morton's 
disease).  

In reviewing the evidence of record in conjunction with the 
applicable laws and regulations in a light most favorable to 
the veteran, the Board finds that an increase to the 
veteran's disability rating for bilateral plantar fasciitis 
is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5284, 
which provides the guidelines for evaluating "[f]oot 
injuries, other."  Under this regulation, a 30 percent 
disability rating is warranted for "severe" foot injuries, 
a 20 percent disability rating is appropriate if such foot 
injuries are "moderately severe," and 10 percent disability 
rating is appropriate for "moderate" foot injuries.  

The Board finds that the evidence supports the assignment of 
a 10 percent rating for each foot, based on the conclusion 
that each foot suffers from moderate foot injuries, rather 
than a single 10 percent rating for both feet.  The medical 
evidence of record demonstrates that the veteran suffers from 
symptoms of bilateral foot pain, cramping, stiffness, and 
tenderness on the fasciae.

A disability rating in excess of 10 percent for each foot is 
not warranted, however, as the evidence of record does not 
demonstrate there is moderately severe impairment.  Indeed, 
while the veteran suffers from the symptoms described above, 
he nonetheless still has full range of motion of the feet and 
toes (See 38 C.F.R. § 4.71a, Plate II) and is able to work 
for long periods on his feet, including climbing ladders.  

In rendering this decision, the Board has taken into the 
consideration functional loss as may be due to the objective 
evidence of pain on motion, fatigue, lack of endurance, and 
weakness, as required by 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, the Board finds that 
these symptoms are encompassed by the noncompensable ratings 
assigned, as such symptoms do not cause additional disability 
than is already accounted for in the assigned disability 
rating of 10 percent for each foot.  

The Board has also considered Diagnostic Codes 5276, 5277, 
5278, 5280, 5281, and 5283, which concern disabilities of the 
foot and provide for ratings higher than 10 percent.  
However, since the veteran's right foot disability is not 
shown by the medical evidence to manifest flatfoot, weak 
foot, claw foot, hallux valgus, all hammer toes, or malunion 
or nonunion of the tarsal or metatarsal bones, these 
Diagnostic Codes are not applicable.  

In particular regard to Diagnostic Code 5282, which concerns 
schedular rating criteria for hammer toe, although a June 
2003 private medical record noted a "little bit of hammertoe 
appearance," this defect was not shown on the VA examination 
reports.  In any case, the observation of a "little bit of 
hammertoe appearance" is not shown to be a manifestation of 
his service-connected plantar fasciitis. 

II.  Higher Rating for Left Knee Tendonitis

In his written statements and hearing testimony, the veteran 
asserts that that he has significant pain in his left knee at 
work because he is always climbing ladders, for which he 
needs to take breaks, and that he often has swelling.  The 
veteran testified that his left knee is constantly aching and 
it pops when he walks.  

In analyzing the evidence in conjunction with the applicable 
Federal regulations, the veteran's service-connected left 
knee tendonitis is rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5024, for tenosynovitis.  Under this regulation, the 
knee joint is rated under the appropriate Diagnostic Codes 
for rating limitation of motion of the knee, as if with 
degenerative arthritis under Diagnostic Code 5003.  In so 
doing, the Board first notes that, pursuant to 38 C.F.R. 
§ 4.71a, Plate II, normal range of motion of the knee is from 
zero degrees of extension to 140 degrees of flexion.  
Diagnostic Code 5260 provides a noncompensable evaluation for 
limitation of flexion of the knee to 60 degrees.  With 
flexion limited to 45 degrees, a 10 percent evaluation is 
provided.  Diagnostic Code 5261 provides for a noncompensable 
evaluation for limitation of extension of the leg to 5 
degrees.  With extension limited to 10 degrees, a 10 percent 
evaluation is provided.  In the present case, the Board notes 
that the medical evidence of record shows that range of 
motion for both knees has never been limited to range of 
motion measurements that are compensable.  On VA examination 
in July 2004, left knee flexion was limited to 120 degrees.  
While this measurement reveals some limitation of motion, 
such limitation of motion is noncompensable, precluding the 
assignment of higher ratings under Diagnostic Codes 5261 and 
5262. 

The Board notes that the report of 180 degrees knee extension 
on the July 2004 VA examination report.  Based on 38 C.F.R. 
§ 4.71a, Plate II, such a measurement is not possible, so the 
Board has determined that this notation is a typographical 
error.  However, based on the other medical evidence of 
record, which describes left knee extension to be either 
"full" or to 0 degrees, the Board finds that the veteran 
has normal left knee extension.

Nevertheless, Diagnostic Code 5003 provides that when 
limitation of motion is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is applicable for 
each major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  As the veteran has noncompensable 
limitation of motion in the left knee, he is entitled to a 10 
percent disability rating, to be combined, not added.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  As the veteran is 
currently receiving a 10 percent disability rating for the 
left knee, there is no basis for a higher disability rating 
under Diagnostic Code 5003.

The Board has also considered 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5257 5258, and 5262, as they are relevant to the 
veteran's disability and provide for an evaluation higher 
than 10 percent for his service-connected knee.  However, 
none of these Diagnostic Codes are applicable because the 
medical evidence does not show that the veteran's left knee 
manifests the following:  ankylosis; subluxation or lateral 
instability; semilunar dislocated cartilage with frequent 
episodes of locking or effusion; or impairment of the tibia 
or fibula accompanied by nonunion or malunion.

While the veteran contends that aside from constant aching 
pain he experiences popping of the left knee while walking, 
there is no objective medical evidence of instability, 
subluxation, or locking.  Under the circumstances, the Board 
finds no objective medical evidence to provide the basis for 
separate 10 percent ratings for each knee due to instability 
in accordance with VAOPGCPREC 9-98.  

In regard to the veteran's complaints of continuous pain, the 
Board acknowledges that where functional loss may be affected 
by pain on motion, weakness, excess fatigability, or 
incoordination, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
must be considered in addition to the schedular criteria.  
DeLuca v. Brown, 8 Vet. App. 202, 207-208 (1995).  Although 
there is evidence of painful movement causing instances of 
functional impairment, the assigned 10 percent ratings take 
into account all of the relevant clinical findings that have 
been reported.  Overall, the objective medical evidence 
simply does not show that the veteran's pain causes 
functional impairment of the left knee to a degree that 
warrants an evaluation higher than the assigned 10 percent 
rating.  The Board also notes that there is no evidence to 
suggest that weakness, excess fatigability, or incoordination 
of the knees are responsible for any symptomatology that is 
not encompassed by the assigned 10 percent rating. 

III.  Extra-schedular Rating

Consideration has also been given to providing the veteran 
higher ratings for his service-connected disabilities on an 
extra-schedular basis under 38 C.F.R. § 3.321(b)(1) (2004).  
The Board emphasizes that the Schedule for Rating 
Disabilities is based on the average impairment of earning 
capacity resulting from a service-connected disability.  See 
38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  As the evidence of record 
does not document that this case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, referral for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not applicable under 
the circumstances.  Indeed, the Board notes that the veteran 
testified he is fully employed and that he has not lost any 
work on account of his service-connected disabilities.

IV.  VCAA Compliance

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

In this case the veteran was provided a VCAA notice in 
January 2002 in regard to his claims for service connection, 
but was not provided with a VCAA notice letter describing the 
VA's duty to notify and assist the veteran regarding the 
increased rating issues on appeal.  Service connection was 
granted for the two disabilities at issue and this appeal 
ensued from the veteran's disagreement with the initial 
ratings assigned for each of those disabilities.  Since the 
claims involved in this appeal are considered "downstream" 
issues, because they involve higher rating claims from an 
initial decision granting service connection and an original 
rating, such VCAA notice letters are not required.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003) (If, in response to notice 
of its decision on a claim for which VA has already given the 
38 U.S.C. § 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, 38 U.S.C. § 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue).  

In any event, the veteran was informed of his and the VA's 
respective responsibilities to identify and obtain such 
evidence, and was requested to submit any evidence supporting 
his claims to the VA in the above noted VCAA letter.  He was 
informed of the laws and regulations governing his claims as 
well as the substance of the regulations implementing the 
VCAA in the Statement of the Case provided in August 2002 and 
the December 2003 Board Remand.  

Accordingly, even though a VCAA notice is not required under 
these circumstances, Board holds that the veteran, in fact, 
was provided with a meaningful opportunity to participate in 
his claim by VA.  The matter was remanded by the Board to the 
Agency of Original Jurisdiction for additional development.  
In accordance with this remand, additional relevant evidence, 
including private and VA medical records, were obtained and 
associated with the record.  Moreover, the veteran presented 
testimony in support of his claims, assisted by his 
representative, at a hearing before the undersigned in May 
2003, evidencing his comprehension of what is required to 
prove his claims.  Thus, the Board concludes that any defect 
in notice, if it were held to exist, would be rendered 
harmless in the present case. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  With regard to the duty to 
assist in developing evidence to support the veteran's claim, 
the Board notes that all available medical records have been 
obtained in support of his claims, and that he has been 
provided with a VA medical examinations pertaining to his 
disability.  As noted above, he was provided with a personal 
hearing.  The veteran has submitted additional argument, but 
has not identified any additional evidence to be obtained 
prior to an appellate decision on his claims.  

Thus, the Board finds that the veteran has been fully and 
properly notified of the evidence necessary to substantiate 
his claims, of his and the VA's respective responsibility to 
identify and obtain such evidence and of the laws and 
regulations governing his claims as well as the substance of 
the regulations implementing the VCAA.  Furthermore, the VA 
has obtained all relevant evidence to support the veteran's 
claims for inclusion in his claims file.  We may therefore 
proceed with appellate review.


ORDER

A 10 percent disability rating for service-connected plantar 
fasciitis of the left foot is granted.

A separate 10 percent disability rating for service-connected 
plantar fasciitis of the right foot is granted.

A disability rating in excess of 10 percent for service-
connected left knee tendonitis is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


